                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA

DARRYL A.1,                                         )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 1:19cv163
                                                    )
ANDREW M. SAUL,                                     )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Disability

Insurance Benefits (DIB), as provided for in the Social Security Act. Section 205(g) of the Act

provides, inter alia, "[a]s part of his answer, the [Commissioner] shall file a certified copy of the

transcript of the record including the evidence upon which the findings and decision complained

of are based. The court shall have the power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the [Commissioner], with

or without remanding the case for a rehearing." It also provides, "[t]he findings of the

[Commissioner] as to any fact, if supported by substantial evidence, shall be conclusive. . . ." 42

U.S.C. §405(g).

        The law provides that an applicant for DIB must establish an "inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to last for a continuous period of no less than 12 months. . . ."

42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental impairment is "an

        1
            For privacy purposes, Plaintiff’s full name will not be used in this Order.
impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques." 42 U.S.C.

§423(d)(3). It is not enough for a plaintiff to establish that an impairment exists. It must be

shown that the impairment is severe enough to preclude the plaintiff from engaging in substantial

gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert. denied, 372 U.S. 945

(1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well established that the

burden of proving entitlement to disability insurance benefits is on the plaintiff. See Jeralds v.

Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th Cir. 1970).

       Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

       In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:

       1.      The claimant meets the insured status requirements of the Social Security Act
               through December 31, 2018.



                                                 2
2.   The claimant has not engaged in substantial gainful activity since August 28. 2015
     (Ex.3D, 7D, 9D), the alleged onset date (20 CFR 404.1571 et seq.).

3.   The claimant has the following severe impairments: history of myocardial
     infarction (status post stenting in 2011), atherosclerotic heart disease (status post
     coronary artery bypass grafting time 4 in 2013), cardiomyopathy, left ventricular
     dysfunction, hyperlipidemia, hypertension, degenerative and discogenic changes
     in the lumbar and thoracic spine, cervical spondylosis, sleep apnea, COPD, history
     of right humerus fracture, obesity, anxiety, major depressive disorder, and PTSD
     (20 CFR 404.1520(c)).

4.   The claimant does not have an impairment or combination of impairments that
     meets or medically equals the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

5.   After careful consideration of the entire record, the undersigned finds that the
     claimant has the residual functional capacity to perform sedentary work as defined
     in 20 CFR 1567(a) except that he can only occasionally operate foot controls with
     his right lower extremity. He can frequently reach with his dominant right upper
     extremity (except that he can only occasionally reach overhead with his right
     upper extremity). He cannot climb ladders, ropes or scaffolds at all and he can
     only occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl.
     He must avoid unprotected heights, moving mechanical parts, and operating a
     motor vehicle. He can tolerate occasional exposure to dusts, odors, fumes, and
     other pulmonary irritants. He is further limited to simple, routine, repetitive tasks
     with simple work-related decisions, frequent interaction with supervisors and co-
     workers, and occasional interaction with the public. He is able to tolerate
     occasional changes in a routine work setting.

6.   The claimant is unable to perform any past relevant work (20 CFR 404.1565).

7.   The claimant was born on February 18, 1969 and was 46 years old, which is
     defined as a younger individual age 45-49, on the alleged disability onset date (20
     CFR 404.1563).

8.   The claimant has at least a high school education and is able to communicate in
     English (20 CFR 404.1564).

9.   Transferability of job skills is not material to the determination of disability
     because using the Medical-Vocational Rules as a framework supports a finding
     that the claimant is “not disabled,” whether or not the claimant has transferable
     job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).



                                       3
       10.      Considering the claimant’s age, education, work experience, and residual
                functional capacity, there are jobs that exist in significant numbers in the national
                economy that the claimant can perform (20 CFR 404.1569 and 404.1569(a)).

       11.      The claimant has not been under a disability, as defined in the Social Security Act,
                from August 28, 2015, through the date of this decision (20 CFR 404.1520(g)).

(Tr. 30-39 ).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to disability

insurance benefits. The ALJ’s decision became the final agency decision when the Appeals

Council denied review. This appeal followed.

       Plaintiff filed his opening brief on October 11, 2019. On November 21, 2019, the

defendant filed a memorandum in support of the Commissioner’s decision. Plaintiff has declined

to file a reply. Upon full review of the record in this cause, this court is of the view that the ALJ’s

decision should be affirmed.

       A five step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

                The following steps are addressed in order: (1) Is the claimant
                presently unemployed? (2) Is the claimant's impairment "severe"?
                (3) Does the impairment meet or exceed one of a list of specific
                impairments? (4) Is the claimant unable to perform his or her
                former occupation? (5) Is the claimant unable to perform any other
                work within the economy? An affirmative answer leads either to
                the next step or, on steps 3 and 5, to a finding that the claimant is
                disabled. A negative answer at any point, other than step 3, stops
                the inquiry and leads to a determination that the claimant is not
                disabled.

Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162


                                                  4
n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the ALJ's decision to deny benefits, it is clear that Step 5 was the determinative inquiry.

       Plaintiff has previous work as a fabricator and a forklift operator. Plaintiff claims he

suffers from chronic coronary artery disease with myocardial infarction treated with left heart

catheterization in 2011 and quadruple bypass surgery in November of 2013, cardiomyopathy,

diabetes, hyperlipidemia, hypertension, chronic obstructive pulmonary disease, sleep apnea,

obesity, fibromyalgia, chronic GERD, fatty liver, incontinence, degenerative disk disease in the

lumbar, thoracic, and cervical spine, degenerative changes in the left shoulder post left glenoid

fracture, right humerus fracture with ORIF, right hand/wrist problems (mild degenerative change

of the 1st metacarpophalangeal joint inability to straighten the 3rd digit; Dupuytren’s contracture

release surgery), right knee problems/patella fracture, tarsometatarsal fractures with ORIF, major

depressive disorder recurrent with psychotic features, anxiety, post-traumatic stress syndrome

with delayed expression, and amphetamine abuse in remission.

       On January 23, 2012, prior to the quadruple bypass surgery, the psychological consultative

examiner opined that Plaintiff could concentrate and stay on task. On January 24, 2012, a

psychological non-examining consultant concurred with the examiner’s opinion. On March 30,

2016 and May 11, 2016, the psychological non-examining consultants identified sustained

concentration and persistence limitations. In the “B’ criteria, the psychological non-examining

consultants graded “maintaining concentration, persistence or pace” as moderate. On March 14,

2016, about two and half years after the quadruple bypass surgery, the psychological consultative

examiner opined that Plaintiff could concentrate and stay on task. Plaintiff was treated at Bowen

Center (a community mental health center) for major depressive disorder, PTSD, and substance


                                                  5
abuse in remission from January 27, 2016 through April 8, 2016. Bowen Center noted in relation

to concentration, “He appeared hypervigilant and reported hearing voices with multiple vegetative

features of sleep and appetite disruptions, anhedonia and lack of motivation and concentration.”

Plaintiff was treated at Northeastern Center (a community mental health center) under the care of

A.R. Recinto, M.D. (a psychiatrist) for major depressive disorder and PTSD from June 7, 2016

through July 11, 2017.

       In support of remand, Plaintiff first argues that the ALJ’s RFC analysis failed to

incorporate all of his medical impairments. The RFC is the most an individual can do despite his

limitations. 20 C.F.R. § 404.1545(a). An ALJ assesses a claimant’s RFC based on all of the

relevant evidence in the claim file at the time he or she makes a decision, including the objective

medical evidence, medical source opinions and observations, and a claimant’s own statements

about his limitations. Id. Although the ALJ is responsible for assessing a claimant’s RFC, the

claimant has the burden of showing how his impairments limit his functioning. See 20 C.F.R. §

404.1512(a)(1); see also Abbett v. Berryhill, No. 1:17-CV-232-TLS, 2018 WL 3018967, at *5

(N.D. Ind. June 18, 2018) (holding that the plaintiff has the “burden to come forward with

evidence of her limitations.”).

       Here, the ALJ considered Plaintiff’s treatment records and the opinions in the record, as

well as Plaintiff’s subjective statements and activities when assessing Plaintiff’s RFC (Tr. 33-37).

Based on the record in its entirety, the ALJ found that Plaintiff had moderate difficulties in

concentration, persistence, or pace at step three of the sequential evaluation process, and then

incorporated mental limitations in the RFC finding (Tr. 33-34). Specifically, the ALJ limited

Plaintiff to simple, routine, repetitive tasks with simple work-related decisions; frequent


                                                 6
interaction with supervisors and co-workers, and occasional interaction with the public; and he

could tolerate occasional changes in a routine work setting (Tr. 33-34).

       Relying on Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014), Plaintiff argues that the

ALJ’s RFC finding and hypothetical question to the vocational expert did not adequately account

for his moderate limitations in concentration, persistence, or pace. Plaintiff does not suggest what

additional limitations related to concentration, persistence, or pace should have been included in

the RFC.

       In Yurt, the Court found that the ALJ’s hypothetical question was problematic because it

did not limit the claimant to low stress positions “or otherwise capture his moderate difficulties;”

it merely limited the claimant to unskilled tasks. Id. More recent Seventh Circuit decisions have

confirmed that there is no categorical rule barring an RFC for simple, routine, and repetitive tasks

for someone with a moderate limitation in concentration, persistence, or pace. See Jozefyk v.

Berryhill, 923 F.3d 492 (7th Cir. 2019); Burmester v. Berryhill, 920 F.3d 507 (7th Cir. 2019).

       The ALJ in the present case considered Plaintiff’s report that he had difficulty

concentrating, getting along with others, and handling stress and changes in routine (Tr. 34,

322-23, 1093-94). Similarly, Plaintiff’s aunt indicated that he is easily distracted and agitated, and

that he has difficulty concentrating and handling stress and changes in routine (Tr. 34, 331-34).

       The ALJ recognized that Plaintiff was diagnosed with anxiety, major depressive disorder,

and PTSD (Tr. 35, 1150). Plaintiff received outpatient treatment at the Bowen Center and at

Northeastern Center during the period at issue (Tr. 35, 1145-59, 1188-1204, 2049-2128). The

ALJ also recognized that mental health records indicate that Plaintiff had a depressed and anxious

mood, irritability, anger, agitation, poor grooming, flat/restricted affect, ruminations, slowed


                                                  7
speech, poor insight and judgment, a negative attitude, avoidance and guarded behavior and

attitude, hypervigilance, restlessness, paranoia, difficulty with serial seven subtractions, and a

mildly below normal short-term memory (Tr. 37, 1093-96, 1145, 1154, 1158, 1326, 1330-31,

1340-41, 1344, 1349-50, 1389-91, 2052, 2055, 2058, 2061, 2063, 2066, 2069, 2072, 2076, 2079,

2084, 2086, 2089, 2091, 2104-05, 2114-16, 2124-26). Other records described Plaintiff as being

alert, well-groomed, and/or oriented; he was able to follow simple instructions and directions; he

denied having suicidal ideations; and/or he exhibited a normal/appropriate mood, affect, behavior,

thought content, and/or judgment (Tr. 37, 525, 529, 601-02, 609, 973, 984, 987-88, 994, 999,

1002, 1005, 1010, 1013, 1025, 1044, 1049, 1084, 1178, 1184, 1220, 1224, 1320, 1237, 1299,

1322, 1420, 1456, 1496-97, 1615, 1698, 1733, 1794, 1835, 2001). As the ALJ noted, there is no

evidence that Plaintiff has been hospitalized on an inpatient basis for a psychiatric reason since

the alleged onset date (Tr. 36).

       The ALJ also considered opinion evidence addressing Plaintiff’s mental functioning. For

example, the ALJ considered the March 2016 consultative examination report of Dan L. Boen,

Ph.D. (Tr. 36-37, 1093-96). Dr. Boen’s report indicates that Plaintiff was cooperative and fully

oriented; he was responsive in his speech; his mood was depressed and his affect was flat, but his

behavior was normal; his concentration was mildly below normal; his immediate recall was

normal; his short term memory was mildly below normal; his long term memory was normal; his

fund of information and intelligence level were normal; and his insight and judgment were

normal (Tr. 1095).

       Dr. Boen diagnosed Plaintiff with the following: major depressive disorder, recurrent

episode, with psychotic features; generalized anxiety disorder; and mild cannabis use disorder


                                                  8
(Tr. 1095). Dr. Boen opined that Plaintiff can understand and remember what he was asked to do

on a job; he would be able to concentrate on a job; he would be able to stay on task; he would be

able to get along with coworkers; and he would be able to get along with a boss (Tr. 1096). As the

Commissioner points out, the ALJ’s RFC finding is generally consistent with Dr. Boen’s opinions

(Tr. 37).

        The ALJ also considered the opinions of the State agency psychological consultants who

evaluated Plaintiff’s records at the initial and reconsideration levels of administrative review (Tr.

37, 122-23, 137-29, 141-42). In March 2016, Kari Kennedy, Psy.D., determined that Plaintiff had

moderate restrictions in social functioning and in concentration, persistence, or pace (Tr. 123).

Nevertheless, Dr. Kennedy opined that Plaintiff could understand, carry out, and remember

simple instructions; he is able to make judgments commensurate with functions of unskilled

work; he is able to respond appropriately to brief supervision and interactions with coworkers and

work situations; and he is able to deal with changes in a routine work setting (Tr. 129). Dr.

Kennedy further noted that Plaintiff may prefer to work in a position that requires minimal

interaction with others (Tr. 129). In May 2016, B. Randal Horton, Psy.D., affirmed Dr. Kennedy’s

opinion as written (Tr. 146-48).

        The ALJ explained that his assessed RFC finding was generally consistent with or slightly

more restrictive than the opinions of the psychological consultants that Plaintiff could perform

simple, unskilled work (Tr. 37). The ALJ recognized that the psychological consultants also

indicated that Plaintiff could have only minimal interaction with others (Tr. 37, 129, 148).

However, as the ALJ noted, Plaintiff was usually described by medical sources as being alert

and/or oriented and/or as exhibiting a normal/appropriate mood, affect, and/or behavior (Tr. 37).


                                                  9
In light of that evidence, the ALJ found that Plaintiff was able to frequently interact with

co-workers and supervisors and occasionally interact with the public (Tr. 37).

        This case is distinguishable from Crump v. Saul, 932 F.3d 567 (7th Cir. 2019), upon

which Plaintiff relies. In Crump, the Court highlighted the ALJ’s apparent recognition of the

claimant’s concentration, persistence, or pace difficulties when he incorporated specific

functional limitations into a second hypothetical question asked to a vocational expert – being

off-task 20% of the time or otherwise requiring two unscheduled absences per month – factors

that were largely based on the opinion of the claimant’s treating psychiatrist. Critically, however,

the ALJ in Crump failed to acknowledge the vocational expert’s response to that hypothetical

(that a person so limited would lack the functional capacity to sustain any employment). Id. at

570. Further, the Court found that the ALJ improperly discounted the treating psychiatrist’s

opinion, which was supported by the opinion of another medical source. Id. at 571-72. The Court

held that the ALJ’s failure to incorporate the vocational expert’s opinion anywhere in the RFC

left the RFC “altogether uninformed by considerations of off-task time or unplanned leave.” Id.

        In the present case, however, Plaintiff does not point to particular evidence from a medical

source that would support further limitations relating to staying on task or unplanned absences.

To the contrary, Dr. Boen opined that Plaintiff could understand and remember what he is asked

to do on a job; he could concentrate on the job; and he would be able to stay on task (Tr. 1096).

Nor did Plaintiff testify to any particular limitations in his abilities related to concentration,

persistence, or pace (Tr. 88-105). Unlike in Crump, the ALJ here did not “suppl[y] a deficient

basis for the [vocational expert] to evaluate [Plaintiff’s] impairments.” Id. at 570-71. Plaintiff’s

reliance on Crump is misplaced.


                                                   10
        Plaintiff has failed to file a reply addressing the issues that the Commissioner has brought

up in response to Plaintiff’s arguments. Notably, Plaintiff fails to explain what limitations should

have been included in the RFC to accommodate his moderate limitations in concentration,

persistence and pace. Also, Plaintiff fails to point to any medical evidence supporting any

additional RFC limitations, even after this deficiency was brought up in the Commissioner’s

response.

        Accordingly, this court finds that the ALJ appropriately relied on the substantial evidence

discussed above to support his RFC finding.

        Next, Plaintiff argues that the ALJ overemphasized his daily activities when evaluating his

ability to work. When assessing the extent to which a claimant’s subjective complaints limit his

capacity for work, the ALJ considers (among other factors) the claimant’s daily activities. 20

C.F.R. § 404.1529(c)(3)(i). Here, the record shows that Plaintiff lived with his aunt; he

independently handled his personal care needs (though he indicated that it takes him longer to do

tasks than it used to); he did light housekeeping; he cooked light meals; he spent time with his

cousin and nephew; he checked dating websites; he played Solitaire and watched television; he

washed laundry; he could handle financial matters (including using a checking account/money

orders); he went out alone; and his ability to follow instructions was described as “fine,” “fair,” or

“well” (Tr. 33, 36, 89, 97-99, 103-04, 317-22, 327-32). The psychological consultants determined

that Plaintiff had only a mild restriction in his activities of daily living (Tr. 123, 141).

        The ALJ appropriately considered this evidence as one factor, along with the rest of the

relevant medical and non-medical evidence of record, when assessing Plaintiff’s functional

abilities (Tr. 33-37). The ALJ summarized Plaintiff’s statements about his daily activities, but did


                                                   11
not infer from those statements that he could perform full-time work (Tr. 35). The ALJ did not

consider Plaintiff’s activities dispositive of the issue of disability, but when he considered them in

conjunction with the other evidence in the record, he found that further RFC restrictions were not

warranted (Tr. 34-37). See Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (“The ALJ

did not equate [the plaintiff’s] ability to perform certain activities of daily living with an ability to

work full time. Instead, he used her reported activities to assess the credibility of her statements

concerning the intensity, persistence, or limited effects of her symptoms . . . .”); see also Irwin v.

Berryhill, No. 1:17-cv-00408-SLC, 2018 WL 5873877, at *12 (N.D. Ind. Nov. 8, 2018) (the ALJ

did not improperly “overemphasize” Plaintiff’s activities of daily living, he “properly cited them

as one factor when building an accurate and logical bridge between the evidence of record and his

conclusion about [her] symptom testimony, and his conclusion is not patently wrong”).

        Despite finding that the evidence was not entirely consistent with Plaintiff’s subjective

complaints, the ALJ nonetheless assessed a RFC finding for work at the sedentary exertional level

with additional postural, manipulative, environmental, and mental limitations (Tr. 33-34). The

ALJ did not ignore possible limitations on how Plaintiff performed his activities, but he

considered the record as a whole when assessing his ability to perform a range of unskilled,

sedentary work. See Juzysta v. Berryhill, No. 1:18-cv-4-TLS, 2019 WL 762509, at *5 (N.D. Ind.

Feb. 21, 2019) (the ALJ did not ignore qualifications as to how the claimant carried out her

activities; rather, the ALJ reasonably considered the activities in evaluating the effect of the

claimant’s impairments on her ability to perform unskilled, light work). Plaintiff herein fails to

explain how the ALJ “overemphasized” his daily activities. Plaintiff merely states that the ALJ’s

analysis was “cursory”.


                                                   12
        As there is no evidence that the ALJ improperly emphasized any of Plaintiff’s daily

activities, or held that the daily activities translated into the ability to do full-time work,

Plaintiff’s argument fails. As there is no basis for remand, the ALJ’s decision will be affirmed.

                                               Conclusion

        On the basis of the foregoing, the decision of the ALJ is hereby AFFIRMED.



        Entered: January 27, 2020.


                                                            s/ William C. Lee
                                                            William C. Lee, Judge
                                                            United States District Court




                                                   13
